DETAILED ACTION
This office action is response to 08/13/2022. Claims 12-16, 21 and 23-31 cancelled. Claims 1-11, 17-20 and 22 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 6-8 in Remarks, filed 08/13/2022, with respect to claims 1-11, 17-20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Noland (US 2018/0158305 A1)  in view of Fisher (US 2008/0165621 A1), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1-11, 17-20 and 22 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 17, the prior art of record, specifically Noland (US 2018/0158305 A1) teaches a threat sensing system comprising: a consecutively reading threat sensing device comprising a vibration sensor configured to receive a first signal, a gas sensor configured to receive a second signal after the first signal, a pressure sensor configured to receive a third signal after the second signal, an image sensor configured to receive an image, whereby each signal and image processed by each sensor consecutively increases a probability of said threat, and a first communication device utilizing multiple data pathways configured to relay output sensor data in a predetermined order along the multiple data pathways (Fig. 1A-1C, para 02, emergency response systems adapted to detect gunshots, para 016, sensing device comprising sensors, acoustic sensor, gas sensor, pressure sensor, image sensor).
Prior art of record, Fisher (US 2008/0165621 A1) teaches a method of processing instructions associated with directing weapon fire towards the location of an acoustic event, the method comprising: networking at least three sensors across an area to be monitored, wherein each of the at least three sensors comprises a microphone for detecting the acoustic event, and wherein the location of each of the at least three sensors is known; performing time of arrival processing of the acoustic event; determining an approximate location of a source of the acoustic event as a function of arrival time and sensor location data (para 069, At step 664, scores are weighted and weighted scores are added together for candidate, Point-by-point, a score is produced by summing the absolute value, At step 664, scores weighted to favor periodic score, and weighted scores are added, at step 666, weapon with lowest score is identified as weapon used).
However, the prior arts of record fail to teach, make obvious, or suggest, a 
An event detection unit for detecting an explosive event, generate a non-event probability and an event probability based on measurement that indicates  explosive event has occurred, wherein the non- event probability for a sensor is based on a non- event probability distribution indicating probability of no explosive event given a measurement for that sensor and the event probability for a sensor is based on an event probability distribution indicating probability of an explosive event given a measurement for that sensor; determine whether an explosive event has occurred based on the non-event probabilities and event probabilities; and when an explosive event has been determined to occur, direct the event notification component to output a notification that an explosive event has occurred, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-11, 17-20 and 22 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689